IN THE COURT OF COMlVION PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

MELBA J. TRUMBO, )
)
Plaintiff—Below/Appellant, )
)
\4, ) CA. No. CPU4-14-001632
)
LST INVESTMENTS and )
AAMCO INT’L CUST. SERV., )
)
Defendants-Below/Appellees;. )
)
Jeffrey M. Boyer, Esquire William J. Rhodunda, Jr., Esquire
Jeffrey M. Boyer LLC Rhodunda & Williams LLC
42 Reads Way 1220 N. Market Street, Suite 700
New Castle, DE 19720 Wilmington, DE 19801
Attorney for Plaintiff Attorney for Defendants

DECISION AFTER TRIAL,

RENNIE, J.

INTRODUCTION
This action comes to this Court on appeal from a Justice of the Peace decision dismissing
without prejudice Melba J. Trumbo’s (hereinafter “Trumbo”) claim against LST Investments and
AAMCO (hereinafter “Defendants” or “AAMCO”). This claim arose from a dispute concerning
auto repair work performed on Trumbo’s 2002 Ford Explorer (the “Vehicle”) by AAMCO
located in Bear, Delaware. Trumbo ﬁled an appeal with this Court on June 26, 2014. A trial was

held on July 6, 2015, and the Court reserved decision. This is the Court’s ﬁnal Order and

Opinion in connection with this matter.

FACTUAL BACKGROUND]

Trumbo ﬁrst took her Vehicle to AAMCO to be serviced on May 10, 2013, because it
was not functioning properly.2 During this visit, AAMCO technicians performed a multi-point
inspection of the Vehicle, noticed a pinion seal leak in the rear differential (the “differential”),3
and recommended that the differential be serviced.4 During the inspection, AAMCO employees
also discovered that the transmission was malfunctioning. AAMCO informed Trumbo of the
transmission problem, recommended it be replaced, and obtained Trumbo’s authorization to
perform the service. Trumbo’s AUL powertrain warranty (the “AUL warranty” or “AUL”) paid

a portion of the cost for the new transmission,5 but Trumbo chose not to service the differential.6

] The joint exhibits admitted into evidence bates labeled LSTOOl-LST0014 will be cited to as J. Ex LST1-J.Ex
LST14.

2 At that point the Vehicle’s odometer reading was 148,312 miles.

3 J. Ex LST4; As explained by Defendants’ witness Joe Capaldi, a differential is a part of the rear axle of a vehicle
that adjusts the relative speed at which the inside and outside wheels rotate while the vehicle negotiates a turn.
Since the inside wheels follow a shorter arc than the outside wheels, they must rotate at a slower speed. Bearings
inside the differential carry the weight of a vehicle.

4 J. Ex LST5; Joe Capaldi explained that the “Recommendations” portion of the multi-point inspection sheet acts as
a checklist of information that must be conveyed to a customer.

5 J. Ex LST3; The warranty covered $3,773.76 of the total cost to replace the transmission, and Trumbo paid

$1,938.88.
6 It also remains unclear why Trumbo chose to not authorize any differential repairs, but it is clear that her warranty

does not cover general maintenance items, i. e. oil changes, valve, and seal repairs. Capaldi testiﬁed that the pinion
seal leak is considered general maintenance.

 

At trial, Joe Capaldi (hereinafter “Capaldi”), the general manager of the AAMCO, testiﬁed that a
rear pinion seal leak could lead to a loss of ﬂuid in the differential. According to Capaldi, this
loss of ﬂuid could result in “very rapid bearing failure.”

On October 25, 2013, Trumbo returned to AAMCO because she was experiencing
problems with the new transmission. Trumbo told AAMCO technicians that the Vehicle “slips[]
[and] bangs into gear” and makes noise at times.7 A multi-point inspection revealed a fault with
the replacement transmission’s shifting mechanism, and the previously-noted pinion seal leak.8
During this visit, AAMCO replaced the transmission under warranty and Trumbo again declined
to authorize any differential repairs.

Shortly after AAMCO replaced the Vehicle’s transmission, Trumbo brought it back for
another multi-point inspection because she again noticed that the Vehicle was making noise.9
Trumbo told AAMCO staff that the Vehicle was “making a noise in gear when accelerating and
while coasting.”10 On October 30, 2013, AAMCO technicians inspected the Vehicle and noticed
“excessive play” in the differential, and that during operation, the differential emitted a “whine.”
At that time, the differential was still leaking ﬂuid through the pinion seal. Capaldi testiﬁed that
excessive play is indicative of worn out bearings, and that the whining noise occurs when those
bearings grind against the differential housing. AAMCO technicians determined that the

differential was likely causing the noises Trumbo observed and contacted AUL and Trumbo

about the necessary repair work.
After speaking with an AAMCO technician, AUL requested that AAMCO inspect the

differential by removing and disassembling it, because the differential components are obscured

7 J. Ex LST6.
3 Id.

9 J. Ex LST8.
1° Id.

by a differential housing. Capaldi testiﬁed that prior to performing any work on the Vehicle, he
called Trumbo, informed her of the $575.65 “tear-down” fee (the “diagnostics fee”), and
obtained her authorization for the disassembly.11 Trumbo testiﬁed that AAMCO did not tell her
about the diagnostics fee until after the technicians had inspected the differential. AAMCO
technicians performed the inspection and discovered damage to the differential housing. Capaldi
testiﬁed that he informed Trumbo that due to the nature of the damage it would be more
economical to replace than to repair the differential. Capaldi further testiﬁed that he also
discussed the total cost to replace the differential, and the extent that the AUL warranty would

12 As a result, Trumbo authorized AAMCO to perform the necessary repair

cover the expense.
work.

On November 7, 2013, when Trumbo returned to retrieve her Vehicle, she signed an
itemized service description detailing the charges for the work performed on the Vehicle.13 The
next morning, Trumbo’s grandson, believing the transmission was still malfunctioning, contacted
AAMCO. AAMCO informed him that Capaldi would be in touch with Trumbo in order to
schedule another inspection. Trumbo testiﬁed that in light of her multiple visits to AAMCO, she
decided to take the Vehicle to a new location.

Early the following week, Trumbo drove the Vehicle to an AAMCO located in

Claymont, Delaware (“Claymont AAMCO”). Trumbo testiﬁed that after Claymont AAMCO

 

“ Although Defendants submitted J. Ex LSTl 1, 12, and 13, which purport to document the various phone calls
made to Trumbo during the October 30, 2013 visit, none of these exhibits, even if considered as one document,
satisﬁes the requirements of section 4904A.

'2 According to Capaldi, before the warranty company contributes to the cost of any repair, a repair shop must
provide an initial diagnosis, proof of customer authorization of the work to be performed, and allow the warranty
company an opportunity to send out a third party inspector to assess the validity of the claim. Notably, Capaldi
testiﬁed that the warranty company will not pay any claim without proof that the customer submitting the claim

authorized the repair work.
‘3 J. Ex LST8.

 

technicians determined that the transmission was malfunctioning they replaced the transmission
and Trumbo experienced no further problems with her Vehicle.14

On February 21, 2014, Trumbo ﬁled a debt action against Defendants in the Justice of the
Peace Court to recover her payment of $2,267.13 for the allegedly unnecessary differential
replacement. On June 12, 2014, the Justice of the Peace Court issued an order dismissing
without prejudice Trumbo’s claims against Defendants. Trumbo appealed the Justice of the
Peace Court’s decision to this Court.

PARTIES’ CONTENTIONS

In her Complaint on Appeal (hereinafter “Complaint”), Trumbo alleges that after
bringing the Vehicle to AAMCO for service on October 30, 2013, Capaldi informed her that the
differential was likely the cause of the Vehicle’s malfunction. Trumbo asserts that Capaldi
requested authorization to disassemble the differential in order to diagnose the problem, but did
not inform her of the attendant diagnostics fee. Trumbo contends that after the inspection, she
learned of the diagnostics fee, and felt she “had no choice” but to authorize the repair work.
Trumbo claims that the differential work was unnecessary and not the cause of her Vehicle’s
problems. Trumbo asserts that only after Claymont AAMCO worked on the transmission did the
problems-cease.

Trumbo alleges that Defendants’ acts constitute deceptive trade practices as proscribed
by 6 Del. C. §§ 2513, 2525, 2532(a)(12), and 2533. Trumbo asserts that Defendants suppressed
the material fact of the diagnostics fee, and the actual cause of her vehicle’s problems for their
own gain. Trumbo also contends that Defendants violated: (i) 6 Del. C. § 4903A(a), by refusing

to release the Vehicle until Trumbo paid the diagnostics fee; (ii) section 4904A, by failing to

 

 

’4 It remains unclear exactly what work technicians performed on the transmission at Claymont AAMCO as there is
scant evidence or testimony addressing this matter.

obtain a waiver from Trumbo or provide her with statutorily required information; (iii) section
4907A, by charging Trumbo for unauthorized repairs; and (iv) section 4908A, by failing to post
statutorily compliant signs on the premises or provide Trumbo with a disclosure statement.
Pursuant to 6 Del. C. § 4909A(c), Trumbo seeks double the consideration paid to AAMCO for
the differential replacement, costs, and attorney’s fees.

In their Answer, Defendants generally deny Trumbo’s allegations and state that they
complied with their contractual obligations to her. Defendants contend that the differential repair
was necessary regardless of what condition the transmission may have been in at the time, and
that Trumbo was informed of and authorized all of the work performed on the Vehicle.

Defendants also assert various afﬁrmative defenses which were abandoned at trial.15

DISCUSSION
A. Standard of Review

Appeals from matters presented to the Justice of the Peace Court are reviewed de novo.16

In civil claims, the plaintiff bears the burden to prove each and every element of its claim by a
preponderance of the evidence.17 The side on which the greater weight of the evidence is found
is the side on which the preponderance of the evidence exists. 18
B. Consumer Fraud
Chapter 25 of the Delaware Code (“Chapter 25”) enumerates various prohibited trade
practices.19 The purpose of Chapter 25 is “to protect consumers . . . from unfair or deceptive

merchandising practices in the conduct of any trade.”20 Trumbo’s Chapter 25 claims require a

 

[5 Defendants assert the following afﬁrmative defenses: failure to state a claim upon which relief can be granted,
breach of contract, failure to state a claim for damages, and that the Amended Complaint violates the mirror image
rule.
‘6 10 Del. C. §9571(a).
‘7 Reynolds v. Reynolds, 237 A.2d 708, 711 (Del. 1967).
[8
Id.
‘9 6 Del. C. §§ 2513, 2532, 2533.
2° 6 Del. C. § 2512.

showing that Defendants either intentionally suppressed a material fact or engaged in conduct
creating a likelihood of confusion.21

After considering the evidence adduced at trial, the Court ﬁnds that Trumbo failed to
establish that Defendants acted in a manner likely to cause confusion, or intentionally suppressed
a material fact. At trial, Trumbo did not present any evidence which indicates that the
differential was not defective, or that Defendants endeavored to suppress this fact in order to
complete the agreed-upon business transaction. Notably, Trumbo did not offer any expert or
other testimony to show that the differential was not defective or in disrepair. In contrast,
Capaldi, Defendants’ sole witness, demonstrated a keen understanding of AAMCO’s records
keeping and standard operating procedures with respect to providing estimates for, and obtaining
work authorization from customers. Capaldi satisﬁed the Court that at all times, Trumbo was
kept aware of the Vehicle’s condition, and that Capaldi and AAMCO did not have or exercise
any motive for recommending the differential work, other than to return Trumbo’s Vehicle to a
functional state. Indeed, Capaldi demonstrated that Trumbo had, at the very least, been aware of
a potentially catastrophic differential pinion seal leak for six months prior to the transaction in
question. In light of the express purpose of Chapter 25 and the evidence available, the Court
ﬁnds that Trumbo has not established a Chapter 25 Violation.

C. Auto Repair Fraud Prevention

The Court next addresses section 4904A, Trumbo’s only viable Chapter 49A claim.22

23

The purpose of Chapter 49A is to “safeguard the public against fraudulent auto repair practices.

Section 4904A(a) speciﬁcally requires that unless waived pursuant to subsection (b), an auto

2' 6 Del. C. §§ 2513, 2532(a)(12), 2533(b), (c).
22 Trumbo’s evidence fails to satisfy the elements of any other alleged Chapter 49A violations. Trumbo failed to

prove that AAMCO refused to release the Vehicle to her, charged her for unauthorized repairs, or failed to post a

statutorily mandated sign or provide Trumbo with a disclosure statement.
23 6 Del. C. § 4901A.

repair facility, “shall, before beginning any auto repair work . . . give the customer a written
statement,” containing the estimated completion date, the estimated price, and the estimated
surcharge for any services provided.24 Subsection (b) permits oral, in lieu of written statements,
if the oral statement conveys the estimated price and completion date, is given before beginning
any repair work, and only if the person providing the oral statement makes “a [signed] written
record” satisfying the requirements of subsection (a).25 Pursuant to section 4909A(c), a violation
of section 4904A calls for damages in the amount of double the consideration paid for the
services provided.26

Due to the murkiness of the testimony and evidence addressing the alleged violations of
section 4904A, the Court focuses its determination on: (1) whether Trumbo had adequate notice
of the $575.6527 diagnostics fee prior to her authorizing the differential disassembly; and (2)
whether AAMCO created a 4904A compliant record of their notice to Trumbo.

The Court ﬁnds that with respect'to the diagnostics fee, Trumbo has demonstrated that
Defendants did not satisfy the requirements of section 4904A. Trumbo testiﬁed that she was
given neither an oral or written statement describing the diagnostics fee before AAMCO
technicians performed the diagnostics service to the Vehicle. In addition, Defendants failed to
adequately rebut Trumbo’s claims. Accordingly, pursuant to 6 Del. C. § 4909A(c), the Court

awards Plaintiff double the consideration paid to AMMCO for the differential inspection, or

$1,151.30.28

 

2“ 6 Del. C. § 4904A(a).
25 6 Del. C. § 4904A(b).

2“ 6 Del. C. § 4909A(c).
27 In the Complaint, Plaintiff lists the diagnostics fee at $575.00, however J. Ex LSTl and 8, both list the diagnostics

fee at $575.65. Therefore, the Court will calculate the damages using the trial exhibits’ ﬁgure.
28 This amount represents two times the consideration paid to Defendants for the differential inspection.

In light of Chapter 49A’s purpose, the Court ﬁnds that Trumbo’s alleged 4904A
violations with respect to the differential replacement are without merit. Chapter 49A exists to
protect the public against fraud. The record is devoid of any evidence that Defendants acted
fraudulently. Trumbo failed to prove that the differential was functioning properly when she
brought the Vehicle to AAMCO for service. Furthermore, this Court concludes that the weight
of the evidence at trial shows that Trumbo, well aware of the differential’s disrepair, authorized
the repair work irrespective of what notice she had of the diagnostics fee.29 Therefore, the Court
ﬁnds that Defendants did not violate section 4904A in a manner consistent with it express
purpose of protecting the public against fraud.

CONCLUSION

For all the foregoing reasons, the Court ﬁnds in favor of Plaintiff only with respect to the
diagnostic fee, and awards Plaintiff an amount of $1,151.30, plus costs, along with post-
judgment interest calculated at the legal rate. The Court does not deem it appropriate to award
Plaintiff attorney’s fees in light of the facts of this case and section 4909A(c)’s permissive

language with respect to attorney’s fees.

IT IS SO ORDERED this 7th day of December 2015,,

 

 

29 Defendants informed Trumbo on a least two occasions prior to her October 30, 2013 service appointment of a
rear pinion seal leak in the differential and provided her with documentary evidence of the leak. Capaldi’s informed
and credible testimony at trial pointed to speciﬁc reasons why he knew the differential was malfunctioning. Further,
Capaldi detailed how ignoring a pinion seal leak could lead to differential failure. Trumbo ﬁled a claim for the
differential replacement with AUL to any repair work being performed. AUL contributed $720.00 to the cost of
replacing the differential, and Trumbo signed multiple documents that itemized the cost of work performed.

9